DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 07/25/2022. Claims 1, 8, and 15 have been amended, Claims 4, 11, and 18 have been cancelled. Claims 1-3, 5-10, 12-17, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-3, 5-10, 12-17, and 19-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As shown below, the bolded limitations set forth and/or describe the abstract idea.

Claims 1-3 and 5-7 are directed to an Apparatus, claims 8-10 and 12-14 are directed to a Method, and claims 15-17 and 19-20 are directed to a System. Therefore, claims  1-3, 5-10, 12-17, and 19-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 8 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 8 recites: A method comprising: 
	receiving, by a hardware processor communicatively coupled to a memory and from a merchant, an authorization token, 
	the merchant communicating the authorization token in response to a user initiating a transaction with the merchant, the 5merchant stores the authorization token rather than actual payment credentials of an actual payment card of the user, wherein the authorization token comprises encrypted information that identifies the user; 
	after receiving the authorization token from the merchant, communicating, by the hardware processor and to the merchant, information for a masked payment card of the user, wherein the masked payment card comprises temporary payment credentials different from the actual payment credentials; 
	after communicating the information for the masked payment card to the 10merchant, receiving, by the hardware processor, the information for the masked payment card and information for the transaction; 
	in response to receiving the information for the masked payment card and the information for the transaction, validating, by the hardware processor, that the information for the masked payment card is correct; and 
	15in response to validating that the information for the masked payment card is correct, communicating, by the hardware processor, information for the actual payment card of the user to complete the transaction, wherein the information for the actual payment card is not communicated to the merchant.
	Here the claim recites the abstract idea of authorizing a payment transaction without transmitting sensitive data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., communicating, and validating transaction data) and a commercial interaction (e.g., between a merchant and a user).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.	
	For example, the disclosure establishes the context for receiving, identifying, sending, communicating, and authenticating financial data to process a payment transaction using masked credentials for securing online transactions. 
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 1 and 15 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. processor, memory, widget, access token, and merchant device) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Apparatus), claim 8 (Method) and claim 15 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving, identifying, sending, communicating, and authenticating’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘processor and memory’ could be interpreted as individuals performing functions with the aid of computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Dependent claim analysis:
Dependent claims 2, 9 and 16 further recite “the information for the masked payment card is discarded after the transaction is completed.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 9, and 16 are patent ineligible.
Dependent claims 3, 10, and 17 further recite “communicate an access token to the merchant after receiving the authorization token from the merchant; and receive the access token from the merchant before communicating the 30information for the masked payment card to the merchant.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Besides access token (which merely is a representation of data), there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 10, and 17 are patent ineligible.
Dependent claims 5, 12, and 19 further recite “validate the authorization token before communicating the information for the masked 5payment card to the merchant.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 12, and 19 are patent ineligible.
Dependent claims 6, 13, and 20 further recite “communicate a widget to a device of the user; receive, through interaction with the widget, authentication information from 10the user; authenticate the user using the authentication information; and after authenticating the user and before receiving the authorization token from the merchant, communicate the authorization token to the merchant.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Besides ‘widget’, which is merely a computer component that allows a user to perform a function, there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6, 13, and 20 are patent ineligible.
Dependent claims 7 and 14 further recite “communicate a payment token to the merchant along with the information for the masked payment card.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 14 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-3, 5-10, 12-17, and 19-20  are patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US10,735,198) and further in view of Benkreira et. al (US2021/0365951) “Benkreira”.

Regarding claim 1, Tang teaches: An apparatus comprising: a memory; and a hardware processor (e.g. Fig. 2, data device) communicatively coupled to the memory, the hardware processor configured to
wherein the masked payment card comprises temporary payment credentials different from the actual payment credentials (Fig. 2, Column 13, Lines 51-55: In step 220, the user may send the access token from the user device to a merchant device as part of a transaction. The access token may be sent in place of private information, with the intention that the merchant can use the access token to obtain private information for the transaction from the data holding entity. Since the access token does not include any private information, the user device may send the access token to the merchant device via an unsecured front channel.)
 […], communicate, to the merchant, information for a masked payment card (e.g. access token) of the user (Fig. 2, Column 13, Lines 51-55: In step 220, the user may send the access token from the user device to a merchant device as part of a transaction. The access token may be sent in place of private information, with the intention that the merchant can use the access token to obtain private information for the transaction from the data holding entity. Since the access token does not include any private information, the user device may send the access token to the merchant device via an unsecured front channel.)
after communicating the information for the masked payment card (e.g. access token) to the merchant, receive the information for the masked payment card and information for the transaction (Fig. 2, Items 230 and 235, Column 14: Lines 5-45: the merchant device may also send a request for private information to the data device via the secure back channel. The request may identify the particular private information required for the transaction, so only the private information necessary for the transaction is sent to the merchant device. In other examples, the access token itself, once authenticated, may identify the private information necessary for the transaction. )
in response to receiving the information for the masked payment card and the information for the transaction, validate that the information for the masked payment card is correct (Fig. 2, Items 240 and 245, Column 14: Lines 45-55: The data device may evaluate the access token, the request for private information, and/or the secret key upon receipt, and if the evaluation is satisfactory, the data device may, in step 240, request confirmation from the user device that the private information sought by the merchant device may be sent. If, in step 245, the data device receives confirmation from the user device that the private information may be sent, the data device may send the private information to the merchant device via the secure back channel.)
in response to validating that the information for the masked payment card is correct, communicate information for the actual payment card of the user to complete the transaction (Fig. 2, Items 250, Column 14: Lines 57-67: In some examples, such as when the merchant device is recognized or provides additional identification (e.g., a secret key), data device may still request confirmation from the user device, but may proceed with sending the private information to the merchant device if a response denying confirmation is not received from the user device within a prescribed period of time. Upon receipt of confirmation, or when the time period for response denying confirmation has elapsed, the data device may transmit the private information to the merchant device in step 250.)
wherein the information for the actual payment card is not communicated to the merchant (Column 16: Lines 25-35: In block 410, the merchant device may analyze the access token and determine the data device and/or data-holding entity that generated the access token. In some examples, the merchant device may also determine the type of information that the access token is associated with, e.g., the access token is associated with a street address, Social Security number, or a credit card number. Even in these examples, however, the analysis would not reveal to the merchant device the underlying private information, e.g., the street address, Social Security number, or credit card number. )
Tang does not explicitly teach receiving an authorization token and after receiving the authorization token, communicate the information for a masked payment card to the user, 
However, Benkreira, teaches: 
wherein the authorization token (e.g. authentication) comprises encrypted information that identifies the user ([0031] . The ATM 202 may communicate with one or more API endpoints (e.g., authentication APIs) to determine whether the biometric inputs received at the ATM 202 match any backend biometric information and whether the match corresponds to the user.)
	receive, from a merchant (e.g. ATM machine), an authorization token (e.g. authentication), the merchant communicating the authorization token in response to a user initiating a transaction with the merchant, the merchant stores the authorization token rather than actual payment credentials of an actual payment card of the user ([0049] As described above, user authentication methods may include at least biometric authentication, multifactor authentication, PIN-based authentication, and contactless card authentication. Upon successfully authenticating the user, the ATM may grant the user access to its services.
Examiner considers that the portion of the limitation which recites “the merchant communicating the authorization token in response to a user initiating a transaction with the merchant, the merchant stores the authorization token rather than actual payment credentials of an actual payment card of the user”, found in the receiving step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
after receiving the authorization token from the merchant, communicate, to the merchant, information for a masked payment card of the user (0049] At block 602, a user (e.g. customer) may be authenticated (e.g., at an ATM) and, based on the authentication, the user may be granted access to an interface (e.g., ATM interface). In examples, the user may go to ATM and request a merchant-specific payment apparatus (e.g., temporary payment card). Before the payment apparatus can be requested, the user may need to perform a successful authentication. As described above, user authentication methods may include at least biometric authentication, multifactor authentication, PIN-based authentication, and contactless card authentication. Upon successfully authenticating the user, the ATM may grant the user access to its services.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation and detokenization system of Tang with receiving the authorization token of Benkreira with the so that the apparatus can include a response for storing sensitive data in a tokenization system so that a merchant does not have direct access. This is done by utilizing tokens for processing a transaction and only providing the necessary information to the Merchant when required. 
In regards to claims 8 and 15, Method claim 8 and System claim 15 correspond generally to Apparatus claim 1, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 2, Tang teaches: The apparatus of Claim 1, wherein 
	the information for the masked payment card is discarded after the transaction is completed (Column 15, Lines 15-20)
In regards to claims 9 and 16, Method claim 9 and System claim 16 correspond generally to Apparatus claim 2, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 3, Tang does not explicitly teach 
communicate an access token to the merchant after receiving the authorization token from the merchant; and 
receive the access token from the merchant before communicating the information for the masked payment card to the merchant 

However, Benkreira, teaches: The apparatus of Claim 1, the hardware processor is further configured to:
	communicate an access token (e.g. granted access to the ATM) to the merchant after receiving the authorization token (e.g. authenticated) from the merchant; and ([0049])
receive the access token from the merchant before communicating the information for the masked payment card to the merchant ([0049] Upon successfully authenticating the user, the ATM may grant the user access to its services.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation and detokenization system of Tang with the authorization system of Benkreira with the so that the merchant does not have direct access to sensitive information. This is done by utilizing tokens for processing a transaction and only providing the necessary information to the Merchant when required. 
In regards to claims 10 and 17, Method claim 10 and System claim 17 correspond generally to Apparatus claim 3, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 5, Tang does not teach: 
	validate the authorization token before communicating the information for the masked payment card to the merchant 

However, Benkreira, teaches: The apparatus of Claim 1, the hardware processor is further configured to:
	validate the authorization token before communicating the information for the masked payment card to the merchant ([0049] At block 602, a user (e.g. customer) may be authenticated (e.g., at an ATM) and, based on the authentication, the user may be granted access to an interface (e.g., ATM interface). In examples, the user may go to ATM and request a merchant-specific payment apparatus ( e.g., temporary payment card). Before the payment apparatus can be requested, the user may need to perform a successful authentication.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation and detokenization system of Tang with the authorization system of Benkreira with the so that the merchant does not have direct access to sensitive information. This is done by utilizing tokens for processing a transaction and only providing the necessary information to the Merchant when required. 
	In regards to claims 12 and 19, Method claim 12 and System claim 19 correspond generally to Apparatus claim 5, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 6, Tang does not teach: 
	communicate a widget to a device of the user
	receive, through interaction with the widget, authentication information from the user; 
authenticate the user using the authentication information; and 
	after authenticating the user and before receiving the authorization token from the merchant, communicate the authorization token to the merchant 

However, Benkreira, teaches: The apparatus of Claim 1, the hardware processor is further configured to:
	communicate a widget (e.g. atm interface) to a device of the user ([0049]
	receive, through interaction with the widget, authentication information from the user; (e.g. biometric authentication, PIN-based authentication), ([0049])
	authenticate the user using the authentication information; and ([0049])
	after authenticating the user and before receiving the authorization token from the merchant, communicate the authorization token to the merchant ([0049])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validation and detokenization system of Tang with the widgets of Benkreira with the so that the user can more easily interact with the merchant interface. This is done by utilizing tokens for processing a transaction and only providing the necessary information to the Merchant when required. 
In regards to claims 13 and 20, Method claim 13 and System claim 20 correspond generally to Apparatus claim 6, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 7, Tang teaches: The apparatus of Claim 1, the hardware processor further configured to 
	communicate a payment token to the merchant along with the information for the masked payment card (Column 14: Lines 53-63, Column 20, Lines 20-40)
	Examiner notes that one of ordinary skill in the art would understand that, from reading the reference, that in order to complete a transaction as outlined in Column 20, Lines 20-40, a payment token would reasonably be sent along with the detokenized card information.
In regards to claim 14, Method claim 14 corresponds generally to Apparatus claim 7, and recite similar features in system form, and therefore is rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application #16934282. Although the claims at issue are not identical, they are not patentably distinct from each other because they are very similar in scope and the claims of the U.S. Patent Application are narrower than those in the instant application (see the chart below).

U.S. Patent Application 16934245
U.S. Patent Application #16934282
Claim #1
An apparatus comprising: 
a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
Claim #1
A credential security apparatus comprising: a memory; and a hardware processor communicatively coupled to the memory, the hardware processor configured to: 
Claim #2
the information for the masked payment card is discarded after the transaction is completed.
Claim #3
wherein the masked payment card is discarded after the masked payment card is used to facilitate a transaction by the user.
Claim #3
communicate an access token to the merchant after receiving the authorization token from the merchant; and 

receive the access token from the merchant before communicating the information for the masked payment card to the merchant.
 send the access token to the merchant; receive, from the merchant, the access token; 


generate a masked payment card, establish the session with the merchant using the received access token;
Claim #6

communicate a widget to a device of the user; receive, through interaction with the widget, 

authentication information from the user; 
authenticate the user using the authentication information; and 

after authenticating the user and before receiving the authorization token from the merchant, communicate the authorization token to the merchant.




send a widget to a device of the user; 


after sending the widget to the device of the user, receive an authentication confirmation indicating that the user is authenticated to use the payment credentials, 

wherein the authentication confirmation is provided through user interaction with the widget at the device of the user; receiving the authentication confirmation indicating that the user is authenticated, 
receive, from a merchant, an authorization token, 

after receiving the authorization token from the merchant, communicate, to the merchant, information for a masked payment card of the user;



the merchant communicating the authorization token in response to a user initiating a transaction with the merchant, the merchant stores the authorization token rather than payment credentials of the user; 
receive the authorization token from the merchant; 69071401ATTORNEY DOCKET NO.:PATENT APPLICATION 015444.1672USSN 16/934,282 

the masked payment card comprising temporary payment credentials different than the payment credentials that the user attempted to store in memory of the merchant device; and 

further improve security of the payment credentials that the user attempted to store in memory of the merchant device by sending the masked card to the merchant without storing the payment credentials in memory of the merchant device.
after communicating the information for the masked payment card to the merchant, receive the information for the masked payment card and information for the transaction;
Fig. 3B, Summary of the Invention: “The merchant stores the authorization token rather than payment credentials of the user. The hardware processor, after receiving the authorization token from the merchant, communicates, to the merchant, information for a masked payment card of the user and after communicating the information for the masked payment card to the merchant, receives the information for the masked payment card and information for the transaction.”
in response to receiving the information for the masked payment card and the information for the transaction, validate that the information for the masked payment card is correct; and
Summary of the Invention: The hardware processor also, in response to receiving the information for the masked payment card and the information for the transaction, validates that the information for the masked payment card is correct and 
in response to validating that the information for the masked payment card is correct, communicate information for an actual payment card of the user to complete the transaction.
Summary of the Invention: in response to validating that the information for the masked payment card is correct, communicates information for an actual payment card of the user to complete the transaction.




Response to Arguments
	Applicant argues on page 9 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-1.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Here the claim recites the abstract idea of authorizing a payment transaction without transmitting sensitive data.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., communicating, and validating transaction data) and a commercial interaction (e.g., between a merchant and a user).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.	 
	Applicant argues on page 10-12 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A-prong 1 claiming that the Examiner has called the system ‘well-understood, routine, or conventional activity.’
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has not invoked the Berkheimer language by putting the invention into one of those categories.

	Applicant argues on pages 12-14 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of provisioning (i.e. storing) individualized keys on Identification chips (microchips) used for transactions. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Applicant argues on pages 14-16 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant alleges that the private information of Tang is the actual credit card information. This is false as Tang clearly states that the credit card information is not sent to the Merchant. (Column 16: Lines 25-35: In block 410, the merchant device may analyze the access token and determine the data device and/or data-holding entity that generated the access token. In some examples, the merchant device may also determine the type of information that the access token is associated with, e.g., the access token is associated with a street address, Social Security number, or a credit card number. Even in these examples, however, the analysis would not reveal to the merchant device the underlying private information, e.g., the street address, Social Security number, or credit card number. )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685